DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–3, 5–10, and 12–16 is/are pending.
Claim(s) 4 and 11 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0259152 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 September 2022 was filed after the mailing date of the non-final Office Action on 12 August 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
Claim(s) 1–3, 5–10, and 12–16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nie et al. (CN 105514498 A, hereinafter Nie).
Regarding claim 1, Nie discloses a battery module (FIG. 1, [0036]) comprising:
a battery stack formed by stacking a plurality of battery cells (11) respectively including electrode tabs (12, [0036]); and
bus bar assemblies (2) located on sides of the battery stack (FIG. 1, [0036]),
the bus bar assemblies (2) electrically connecting the plurality of battery cells (11) to each other through the electrode tabs (12, [0036]),
wherein the electrode tabs (12) are drawn out from the side of the battery stack (FIG. 1, [0036]),
wherein at least one of the bus bar assemblies (2, [0036]) comprises:
a bus bar support (22) including an insertion portion (22b1, [0037]); and
a bus bar (23) disposed on an outer surface of the bus bar support (22, [0037]),
the bus bar (23) including a bus bar hole (23a1, [0037]);
wherein the bus bar support (22) is extended downward and a lower side of the bus bar support (22) bent towards an outside of the bus bar support (22, [0037]), and
the lower side of the bus bar support (22) is positioned below the bus bar (23, [0037]),
wherein the insertion portion (22b) is opened downward so that the electrode tab (12) is inserted into the insertion portion (22b) and the bus bar hole (23a) sequentially (FIG. 1, [0037]).


    PNG
    media_image1.png
    758
    1721
    media_image1.png
    Greyscale

1Reference character 22b designating an insertion portion, 2reference character 23a designating a bus bar hole, and 3reference character 22a designating a support groove have been added by the Office in order to aid in the understanding of Nie.
Regarding claim 2, Nie discloses all claim limitations set forth above and further discloses a battery module:
wherein, when the bus bar assembly (2) slides down to the electrode tabs (12), each of the electrode tabs (12) is inserted and held in each of the insertion portions (22b, [0036]).
Regarding claim 3, Nie discloses all claim limitations set forth above and further discloses a battery module:
wherein the bus bar supports (22) comprises a support groove (22a3) connected with the bus bar hole (23a, [0037]), and
the bus bar hole (23a) and the support groove (22a) are elongated in an up-down direction (FIG. 1, [0037]).
Regarding claim 5, Nie discloses all claim limitations set forth above and further discloses a battery module:
wherein the bus bar (23) comprises a convex portion being convex protruding away from the battery stack (FIG. 1, [0037]),
wherein a lower side of the bus bar hole (23a) is formed in the convex portion (FIG. 1, [0037]).
Regarding claim 6, Nie discloses all claim limitations set forth above and further discloses a battery module:
wherein both longitudinal ends of the bus bar hole (23a) in each of the plurality of bus bars (23) are formed to be blocked (FIG. 1, [0037]).
Regarding claim 7, Nie discloses all claim limitations set forth above and further discloses a battery module:
wherein the insertion portion (22b) is formed with a width decreased toward inside the support groove (22a) from a lower end thereof on a side in which the electrode tab (12) enters so as to guide an entry of the electrode tab (12, [0037]).
Regarding claim 8, Nie discloses all claim limitations set forth above and further discloses a battery module, further comprising:
an upper assembly (5) disposed on an upper side of the battery stack (FIG. 1, [0043]), and
the bus bar assembly (2) is integrally formed with the upper assembly (5, [0043]).
Regarding claim 9, Nie discloses all claim limitations set forth above and further discloses a battery module:
wherein the bus bar assembly (2) is bound with a cooling plate (1, [0038]).
Regarding claim 16, Nie discloses all claim limitations set forth above and further discloses a battery module:
wherein an upper cover (5) is disposed on an upper side of the battery stack (FIG. 1, [0043]),
wherein a front cover (36) and a rear cover (36) are disposed on sides of the battery stack in the direction in which the battery cells (11) are stacked (FIG. 1, [0042]).
Regarding claim 10, Nie discloses a method of manufacturing a battery module comprising:
stacking a plurality of battery cells (11) to form a battery stack (FIG. 1, [0036]),
each of the plurality of battery cells (11) including electrode tabs (12) to form the battery stack (FIG. 1, [0036]); and
disposing bus bar assemblies (2) on sides of the battery stack (FIG. 1, [0036]),
wherein the electrode tabs (12) are drawn out from the sides of the battery stack (FIG. 1, [0036])
wherein at least one of the bus bar assemblies (2, [0036]) comprises:
a bus bar support (22) including an insertion portion (22b1, [0037]); and
a bus bar (23) disposed on an outer surface of the bus bar support (22, [0037]),
the bus bar (23) including a bus bar hole (23a1, [0037]);
wherein the bus bar support (22) is extended downward and a lower side of the bus bar support (22) bent towards an outside of the bus bar support (22, [0037]), and
the lower side of the bus bar support (22) is positioned below the bus bar (23, [0037]),
wherein the insertion portion (22b) is opened downward so that the electrode tab (12) is inserted into the insertion portion (22b) and the bus bar hole (23a) sequentially (FIG. 1, [0037]).
Regarding claim 12, Nie discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein the battery module comprising an upper assembly (5) configured to disposed on an upper side of the battery stack (FIG. 1, [0043]),
wherein the bus bar assembly (2) is extended downward from the upper assembly (5) and integrally formed with the upper assembly (2, [0043]),
wherein the bus bar assembly (2) is disposed on the sides of the battery stack (FIG. 1, [0036]).
Regarding claim 13, Nie discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein when the bus bar assembly (2) is disposed on the side of the battery stack (FIG. 1, [0036]), each of the electrode tabs (12) slides into the insertion portion (22b) and the bus bar hole (23a) sequentially (FIG. 1, [0036]).
Regarding claim 14, Nie discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein the bus bar assemblies (2) and the battery stack are connected to each other (FIG. 1, [0036]),
the connected bus bar assemblies (2) and the battery stack are placed on a cooling plate (1, [0038]), and
the bus bar assemblies (2) and the cooling plate (1) are bound to each other by a first fastening member (37, [0043]).
Regarding claim 15, Nie discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein an upper cover (5) is disposed on an upper side of the battery stack (FIG. 1, [0043]),
a front cover (36) and a rear cover (36) are disposed on sides of the battery stack in the direction in which the battery cells (11) are stacked (FIG. 1, [0042]), 
the front cover (36) and the rear cover (36) are bound with the cooling plate (1) by a second fastening member (35, [0041]), and
the front cover (36) and the rear cover (36) are bound with the upper cover (5) by a third fastening member (31, [0040]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–3, 5–10, and 12–16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725